Citation Nr: 1823382	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet.

2.  Entitlement to service connection for residuals of a heat stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from August to October 1977 and from October 1981 to October 1984, with additional service in the Army Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).

In his January 2013 VA Form 9, the Veteran requested a local hearing with a RO Decision Review Officer.  In June 2016, the Veteran requested an informal hearing in lieu of a formal hearing and the informal hearing was held that month.  Therefore, no further development with regard to a hearing is necessary.

The issues of entitlement to increased ratings for tinnitus and right ear hearing loss and service connection for an anxiety disorder secondary to tinnitus and right ear hearing loss have been raised by the record in a February 2018 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

In a March 2012 statement, the Veteran reported VA treatment for his feet fungus and residuals of a heat stroke.  The RO last obtained VA treatment records in December 2010.  The RO should obtain all records from the San Juan VA Medical Center from December 2010 to the present.

A VA examination is necessary to determine whether the skin disorder of the feet is related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his skin disorder of the feet and residuals of a heat stroke, and obtain all identified records.  Regardless of his response, obtain all records from the San Juan VA Medical Center from December 2010 to the present.

2.  After the above development has been completed, schedule a VA examination to determine the nature and severity of any skin disorder of the feet.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

For any skin disorder of the right foot the Veteran currently has or has had since September 2009 and for any skin disorder of the left foot that the Veteran had had from September 2009 to the date of the left foot amputation, the examiner should opine as to whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to his service, to include service in Panama.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







